

AMENDMENT NO. 1 TO


STOCK PURCHASE AGREEMENT


This Amendment No. 1 (this “Amendment”), dated October 22, 2008, to the Stock
Purchase Agreement (as defined below) is made by and among Vector Intersect
Security Acquisition Corporation, a Delaware corporation (“Parent”), Cyalume
Acquisition Corp., a Delaware corporation (“Purchaser”), Cyalume Technologies,
Inc., a Delaware corporation (the “Company”), and GMS Acquisition Partners
Holdings, LLC (“Seller”). Any capitalized term not defined herein shall have the
meaning for such term specified in the Stock Purchase Agreement.


WHEREAS, Parent, Purchaser, the Company and Seller entered into a Stock Purchase
Agreement dated February 14, 2008, (the “Stock Purchase Agreement”); and


WHEREAS, Sections 2.3(c)(ii) and (iii) of the Stock Purchase Agreement set forth
certain terms governing the payment of the Estimated Purchase Price to or for
the benefit of the Members who hold Series A Preferred Units of Seller as of the
Closing Date; and


WHEREAS, Parent, Purchaser, the Company and the Sellers desire to amend the
terms of such payments so that the Members holding Series A Preferred Units of
Seller shall receive and Parent shall issue additional Parent Common Stock in
lieu of an amount in cash equal to $10,000,000.


NOW THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:


1. Section 2.3(c)(ii) of the Stock Purchase Agreement is hereby amended by
deleting the number $15,000,000 and replacing it with the number $5,000,000.


2. Section 2.3(c)(iii) of the Stock Purchase Agreement is hereby amended by
deleting the number $15,000,000 and replacing it with the number $5,000,000.


3. The Amendment set forth herein is limited precisely as written and shall not
be deemed to be an amendment of any other term or condition of the Stock
Purchase Agreement or any of the documents referred to therein. For the
avoidance of doubt, the purpose of this Amendment is to change the form of
payment with respect to a portion of the amount payable to the Members holding
Series A Preferred Units of Seller, and not to change the aggregate Purchase
Price payable under the Stock Purchase Agreement. Whenever the Stock Purchase
Agreement is referred to in any agreement, document or instrument, such
reference shall be to the Stock Purchase Agreement as amended hereby. Except as
expressly amended hereby, the terms and conditions of the Stock Purchase
Agreement shall continue in full force and effect.


4. This Amendment may be signed in any number of counterparts, each of which
shall be an original and all of which shall be deemed to be one and the same
instrument, with the same effect as if the signatures thereto and hereto were
upon the same instrument. A facsimile signature shall be deemed to be an
original signature for purposes of this Amendment.
 
5. This Amendment is intended to be in full compliance with the requirements for
an Amendment to the Stock Purchase Agreement as required by Section 14.2 of the
Stock Purchase Agreement, and every defect in fulfilling such requirements for
an effective amendment to the Stock Purchase Agreement is hereby ratified,
intentionally waived and relinquished by all parties hereto.
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment No.1 to
the Stock Purchase Agreement as of the day and year first above written.
 



 
VECTOR INTERSECT ACQUISITION CORP.
                   
By: 
/s/ Yaron Eitan
     
Name: Yaron Eitan
     
Title: Chief Executive Officer
           
CYALUME ACQUISITION CORP.
                   
By: 
/s/ Yaron Eitan
     
Name: Yaron Eitan
     
Title: Director
           
CYALUME TECHNOLOGIES, INC.
                   
By: 
/s/ Michael Bielonko
     
Name: Michael Bielonko
     
Title: Chief Financial Officer
           
GMS ACQUISITION PARTNERS HOLDINGS, LLC
                   
By: 
/s/ Frank R. Kline
     
Name: Frank R. Kline
     
Title: Director
 

 

--------------------------------------------------------------------------------


 